PER CURIAM.
We affirm that portion of the final judgment which allowed appellants’ uninsured motorist insurer, Allstate, a setoff against an arbitration award equal to the tort-feasor’s liability coverage. Government Employees Insurance Company v. Lang, 387 So.2d 976 (Fla. 2d DCA 1980); Bruno v. Travelers Insurance Company, 386 So.2d 251 (Fla. 3d DCA 1980); Dickey v. Grange Mutual Casualty Company, 370 So.2d 1234 (Fla. 2d DCA 1979); State Farm Mutual Auto Insurance Company v. Diem, 358 So.2d 39 (Fla. 3d DCA 1978). However, we reverse the trial court’s decision not to award attorney’s fees for the time expended to prepare the motion to compel arbitration. U.S. Fidelity and Guaranty Company v. State Farm Mutual Automobile Insurance Company, 369 So.2d 410, 412 (Fla. 3d DCA 1979).
Accordingly, we affirm in part, reverse in part and remand with instructions to award appellants a reasonable attorney’s fee for preparation of the motion to compel arbitration.
GLICKSTEIN and HURLEY, JJ., and SMITH, CHARLES E., Associate Judge, concur.